                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:18CR3090

      vs.
                                                             ORDER
ANTONIO AGUILAR ESCOBAR,

                     Defendant.


      The court’s prior order required the parties to file their proposed stipulated
facts for trial on or before April 4, 2019. (Filing No. 50). Defendant did not do so,
instead requesting additional time to object to the ruling on Defendant’s motion to
dismiss. (Filing No. 51). The government moves to exclude the time under the
Speedy Trial Act while awaiting Defendant’s decision on how he intends to
proceed in this case, by motion to dismiss or the filing of a factual statement for a
trial on stipulated facts. (Filing No. 54). The court finds that in the interest of
justice, the time under the Speedy Trial Act must be excluded because
Defendant’s continued delays, indecision, and decision changes are thwarting
the court‘s ability to progress this case in a more expeditious manner.


      Accordingly,

      IT IS ORDERED:

      1)     The government’s motion, (Filing No. 54), is granted.

      2)     The time between April 4, 2019 and the date the defendant either
             objects to the ruling on the motion to dismiss or files his factual
             statement for a trial on stipulated facts shall be deemed excluded in
             any computation of time under the requirements of the Speedy Trial
             Act because the failure to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(7). Failing to timely
      object to this order as provided under this court’s local rules will be
      deemed a waiver of any right to later claim the time should not have
      been excluded under the Speedy Trial Act.

April 12, 2019.
                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
